Order Inviting Amicus Curiae BriefingOn December 6, 2018, the Court granted transfer in this appeal. The case is set for oral argument on April 18, 2018 in Wabash, Indiana. The Supreme Court invites participation of amicus curiae briefing.Pursuant to Appellate Rule 41, any entity wishing to prepare and file a brief as amicus curiae must file a motion for leave to appear as amicus and tender its proposed brief on or before January 31, 2019. The Court encourages the submission of joint briefs. Any amicus brief must not exceed 4,200 words exclusive of the items listed in Appellate Rule 44(C), and must be accompanied by the verified statement of word count referred to in Appellate Rule 44(F).Appellant and Appellee may file a single response brief not exceeding 4,200 words. Any response brief must be filed on or before February 28, 2019.